DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Status of the Claims
	Claims 2-8, and 10-17 have been canceled.  New claims 19-23 have been added.  Accordingly, claims 1, 9, and 18-23 are pending and under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2022 have been considered by the examiner.

Response to Arguments and Withdrawn Rejections
The amendments and remarks filed on 7/20/2022 (hereafter, “Remarks”) have been entered and are addressed as follows.
The rejection of claims 1, 9, and 13-18 under 35 U.S.C. 103 is withdrawn and newly presented in view of Applicant’s filing of an RCE.  Because a new reference is cited, the rejection is non-final.
Applicant argues that Patron does not predict the acetamide compound would provide a cooling sensation equivalent to Kindle’s cooling agents.  Applicant’s position is that there is no motivation for establishing equivalence between the acetamide compound of Patron and Kindle’s cooling agents and that there is no suggestion in the cited references for combining the claimed components for cooling properties (see pages 7 and 8 of 11 of Remarks).  In reply, this argument is not persuasive in view of the cited references which are maintained to teach each and every component instantly claimed in a product to be used for the same or substantially the same purpose as in the instant claims and instant invention.  Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art.  In the instant case, one reasonably would have expected success from combining the claimed components particularly based on Hoke’s teaching of the three components together in a product to be used according to Patron and Kindle’s applications since the components would have been reasonably expected to maintain their properties and desired functionality (i.e., flavorant, coolant) when combined into a single formulation.  
Applicant asserts on page 8 of 11 o Remarks that in the absence of Applicant’s own specification, one would not have had motivation to select the acetamide compound instantly claimed from Patron’s list of flavorants particularly for its cooling effect.  Applicant argues that Patron, Kindel, and Hoke do not teach the allegedly “unique and desirable cooling intensity profiles that are unexpected” and instantly claimed, which Applicant attributes to the combination and amounts of claimed components.  In reply, it is maintained that Patron teaches rationale for incorporating a specific amount of a cooling agent in a personal care or food or beverage composition (see paragraph [see column 3, lines 28-29]).  This cooling agent is established as an equivalent for the multiplicity of equivalent cooling agents in analogous art as taught by Kindle (see [0113]).

The declaration of OUYANG is presented in support of Applicant’s position.  OUYANG provides sensory test data and a comparison among a control experiment and compositions having varied amounts of the cooling agent wherein the relatively higher cooling agent amounts correlate to relatively higher “cooling intensity” perceived properties.  OUYANG notes that composition 1-4 (0.300% by weight of cooling compound) demonstrated a higher cooling intensity than composition 1-5 (greater than 0.4% of cooling compound) at one minute after rinsing.  OUYANG concludes that one would not have expected this cooling profile from Patron and Kindel.  These data have been fully considered, however the preponderance of evidence in the record supports the case of prima facie obviousness particularly because (1) the clear nexus among the cited references which utilize overlapping components in a product to be used for the very same purpose and (2) the comparative data in the declaration are not sufficient to establish unexpected results complete with evidence of both statistical and practical significance.  Specifically, the prior art uses the same components in overlapping ranges in products to be used for the same or substantially the same purposes.  Applicant’s argument of criticality does not appear to be supported by a sho9wing at least of unexpected and unobvious statistically significant results.  For instance, Figure S1 in the declaration does not include error bars and appears to illustrate general trends and not actual evidence of unexpected results.  Further still, a cooling sensation may be considered a subjective characteristic whereas the general properties of the instantly recited components would be considered inseparable from the inclusion of the product itself.  Regardless of whether a component is considered a “flavorant” or a “cooling” component, either way it is considered to meet the claim when it is included in an amount overlapping the claimed range or in a product to be used for the same or substantially the same purpose, as a cooling component or flavorant are considered here.  Moreover, it is maintained that the prior art also teaches the adjustability of the presence/amount of each component including the cooling component, which one reasonably would have expected success from optimizing in order to achieve the desired end result as is routine in the art.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kindle et al. (US 20070254826) in view of Patron et al. (US 9,732,071) and Hoke et al. (US 20080008667).  No new references cited.
	The instant claims are drawn to a composition comprising a mint essential oil and at least one cooling compound as further specified in the claims.
Kindle et al. teach the use of 1-menthol as a refreshing flavor, a minty smell and a cooling effect on skin and the mucous membrane. It is used, for example, in oral care, in cosmetic and pharmaceutical preparations, in tobacco and in confectionary. See Para [0039]. Kindle et al. teaches the use of 1- menthol being particularly preferred since it has sensory properties. See Para [0040]. The concentration of 1-menthol is taught to be 62% and the concentration of menthyl acetate is taught to be 5%. See Para [0051]. Kindle in Para [0063] teaches the concentration of 50-70% for 1-menthol. The concentration of menthyl acetate is taught to be 1-20 wt.%. See Para [0066]. Dividing the concentration of 1-menthol to menthyl acetate would overlap or would be within the scope of the claimed proportions. The use of cooling agents is taught in Para [0112]. The use of the composition as odoriferous or aroma is taught in Para [0090]. The use of cooling agents, such as menthyl acetate is taught in Para [0114]. The release of fragrance is taught in Para [0144]. 
Kendal does not teach menthofuran or the at least one cooling compound of claim 1.  Patron and Hoke cure this deficiency.
Patron et al. teaches the use of the cooling agent of claim 1, being used in a personal care and food or beverage composition. See para [77], [200] and [305.]. The concentrations of the cooling agents is taught in para [55]; see also column 3, lines 28-29. 
Hoke et al. teach the use of menthofuran in combination of menthol and menthyl acetate in mint oil.  Hoke et al. teach the presence of menthofuran in combination with menthol and menthol acetate in mint oil.  See Example 1.   
Kendal, Patron, and Hoke are all directed to flavoring formulations and components thereof.  It would have been prima facie obvious to a person skilled in the art to use the cooling agent of claim 1, motivated by the teachings of Patron et al., which teaches the cooling agent of claim 1 being used in a personal care and food compositions.  Moreover, it would have been obvious to a person of skill in the art to add menthofuran as taught by Hoke to mint oil compositions comprising additional mint oil components including menthol and methylacetate; one would have been motivated to do so since Hoke et al. teach the combination of menthol, menthyl acetate and menthofuran in mint oil for instance in flavored formulations for intended oral administration.
Further regarding new claims 19-23, Kendal teaches pharmaceutical, cosmetic, oral care, food, and fragrance applications (see [0146]) and Patron teaches these applications and their corresponding carriers as well (see column 25, lines 13-16; column 7, lines 22-26; column 7, lines 26-38; column 27, lines 33-43, in particular).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kindle et al. (US 20070254826) in view of Patron et al. (US 9,732,071) and further in view of Hoke et al. (US 20080008667) as applied to claims 1 and 18-23 above, and further in view of Simon et al. (US 2012/0135094, newly cited).
The teachings of Kindle, Patron, and Hoke have been delineated above.  None of these teaches that the mint component is an extract of a commercial mint plant.  
Simon cures this deficiency.  Simon teaches particular anti-inflammatory compositions and methods from oregano and mint plant components to be administered orally (see abstract, in particular).  Simon specifies commercial mint plants may be used including those such as M. piperita commercial varieties (see [0110]).  This disclosure of commercial mint plants appears consistent with Applicant’s definition of commercial mint plants such as at paragraph [0290] of the specification as filed.
Kindle, Hoke, and Simon are all directed to mint extract and/or oil components useful in pharmaceutical uses.  It would have been prima facie obvious to one of ordinary skill in the art to substitute a commercial mint flavonoid or extract source from the commercial mints that Simon teaches to be state of the art and commercially available for their desirable flavonoid content in place of the generically disclosed mint oil components of Kindle and Hoke, with a reasonable expectation of success.  One would have been motivated to do so for the desirable flavonoid content and commercial availability as suggested by Simon.
  
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617